Pfeifer, J.,
concurring in part and dissenting in part.  I concur in the majority’s holding that questions of fact remain regarding the township’s alleged negligence in failing to maintain the reflectorized sign, its failure to comply with the manual, and the county’s duty to install a guardrail.
I dissent from the holding that the township and county are immune from claims for defective design and construction and the failure to erect proper signage. For the reasons stated in my concurrence in Garrett v. Sandusky (1993), 68 Ohio St.3d 139, 142, 624 N.E.2d 704, 707, it is contrary to the Ohio Constitution to hold that a governmental entity is immune from suit simply by virtue of its status as sovereign.